                      IN THE UNITED STATES DISTRICT COURT                             06/21/19
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                      LYNCHBURG DIVISION


  JOHN DOE,                                          CASE NO. 6:19-cv-00023

                                       Plaintiff,

                        v.                            ORDER

  WASHINGTON AND LEE UNIVERSITY,
                                                      SENIOR JUDGE NORMAN K. MOON
                                    Defendants.



       Upon consideration of the Parties’ Joint Motion for Extension of Time to File Answer,

Motion to Dismiss, and Opposition to Motion to Dismiss (Dkt. 10), the Motion is hereby

GRANTED. It is ORDERED that the Defendant shall have until July 8, 2019, to file pleadings

responsive to Plaintiff’s Complaint and that the Plaintiff shall have until July 29, 2019, to respond

to Defendant’s Motion to Dismiss. It is furthered ORDERED that Plaintiff’s Unopposed Motion

for Extension of Time (Dkt. 7) is DENIED AS MOOT.

       It is so ORDERED.
                     21st
       ENTERED this ______ day of June, 2019.
